                                  1
                                  2

                                  3                                   UNITED STATES DISTRICT COURT

                                  4                                  NORTHERN DISTRICT OF CALIFORNIA

                                  5
                                         RUBEN R. ALVAREZ,
                                  6                                                          Case No. 19-cv-03893-JCS
                                                        Plaintiff,
                                  7                                                          ORDER FOR PARTIES TO MEET AND
                                                  v.                                         CONFER RE: STATEMENT OF
                                  8                                                          ADMINISTRATIVE RECORD
                                         ANDREW M. SAUL,
                                  9
                                                        Defendant.
                                  10
                                  11          As set forth in the Procedural Order for Social Security Review Actions, social security

                                  12   matters are deemed submitted for decision without oral argument based on the parties’ motions for
Northern District of California
 United States District Court




                                  13   summary judgment and/or remand. However, if after reviewing the record in the case the Court

                                  14   finds that a hearing is required, it may at a later date set a hearing on the parties’ summary

                                  15   judgment motions. In addition, pursuant to Civil Local Rule 56-2, the undersigned ORDERS

                                  16   that the parties shall file either a joint statement or separate statements of the Administrative
                                  17   Record, summarizing the relevant: (1) procedural history of the case; (2) testimonial evidence

                                  18   from the hearing(s) before the Administrative Law Judge; and (3) medical evidence of record.

                                  19   Accordingly, the Court ORDERS the parties to meet and confer within 21 days of service of

                                  20   Defendant’s answer to determine whether they are able to file a joint statement of the

                                  21   Administrative Record or whether it is necessary for the parties to file separate statements.

                                  22   A.     Joint Statement of the Administrative Record
                                  23          If the parties agree on a joint statement of the Administrative Record, the statement shall

                                  24   be signed by both parties and filed by the same deadline as Plaintiff’s motion for summary

                                  25   judgment. Each fact must be set forth in a separately numbered paragraph and cite to a specific

                                  26   portion of the Administrative Record where the fact finds support. The statement shall include

                                  27   separate headings for each of the three areas listed above, but the numbering for all three sections

                                  28   shall be continuous.
                                   1   B.     Separate Statements of the Administrative Record

                                   2          If the parties are unable to agree on a joint statement, they shall comply with the following

                                   3   requirements.

                                   4          1.        Plaintiff’s Separate Statement of the Administrative Record

                                   5          At the time Plaintiff files the motion for summary judgment, Plaintiff must also file a
                                   6   statement, separate from the motion and memorandum of law, setting forth each fact from the

                                   7   Administrative Record on which Plaintiff relies in support of the motion. Each fact must be set

                                   8   forth in a separately numbered paragraph and cite to a specific portion of the Administrative

                                   9   Record where the fact finds support. The statement shall include separate headings for each of the

                                  10   three areas listed above, but the numbering for all three sections shall be continuous.

                                  11          2.        Defendant’s Separate Statement of the Administrative Record

                                  12          At the time Defendant files the opposition or counter-motion to Plaintiff’s motion,
Northern District of California
 United States District Court




                                  13   Defendant must also file a statement, separate from the motion and memorandum of law, setting

                                  14   forth: (a) for each paragraph of Plaintiff’s separate statement, a correspondingly numbered

                                  15   paragraph indicating whether Defendant disputes the statement of fact as set forth by Plaintiff and,

                                  16   if disputed, a reference to the specific portion of the Administrative Record supporting
                                  17   Defendant’s position; and (b) any additional facts from the Administrative Record on which

                                  18   Defendant relies in support of the motion. Each additional fact must be set forth in a separately

                                  19   numbered paragraph and cite to a specific portion of the Administrative Record where the fact

                                  20   finds support.

                                  21          3.        Reply Statement of Facts

                                  22          If Defendant sets forth additional facts in the opposition/counter-motion, Plaintiff shall file
                                  23   a statement, separate from the reply brief, with correspondingly numbered paragraphs indicating

                                  24   whether Plaintiff disputes the statement of fact as set forth by Defendant and, if disputed, a

                                  25   reference to the specific portion of the Administrative Record supporting Plaintiff’s position.

                                  26          IT IS SO ORDERED.

                                  27   Dated: July 11, 2019                             ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
                                                                                         2
